


EMPLOYMENT AGREEMENT
This Employment Agreement (this “Employment Agreement”), effective as of May 29,
2015 (the “Effective Date”), is entered into by Wingstop Restaurants Inc., a
Texas corporation (the “Company”), and Larry D. Kruguer, in his individual
capacity (“Executive”), on the terms and conditions as follows:
§ 1.    TERM OF EMPLOYMENT
Subject to the terms and conditions set forth in this Employment Agreement, the
Company agrees to employ Executive and Executive agrees to be employed by the
Company for a term of five (5) years, starting on the Effective Date and ending
on the 5th anniversary of such date. The employment term described in this § 1
is referred to in this Employment Agreement as the “Term.”
§ 2.    POSITION AND DUTIES AND RESPONSIBILITIES
(a)    Position. Executive shall be the Company’s SVP, President of
International Operations.
(b)    Duties and Responsibilities. During the Term, Executive shall serve as
the Company’s SVP, President of International Operations and shall devote all of
Executive’s business time, skill and energies to promote the interests of the
Company and to serve such positions with the Company as may be reasonably
assigned by the Chief Executive Officer of the Company consistent with the title
of SVP, President of International Operations of the Company. Executive will
also serve in such positions with Wingstop Inc. (“Parent”) as may be reasonably
assigned by the Board of Parent. Executive shall undertake to perform all of
Executive’s duties and responsibilities for the Company, Parent and any current
and/or future affiliates of the Company in good faith and on a full-time basis
and shall at all times act in good faith in the course of Executive’s employment
under this Employment Agreement in the best interests of the Company and its
affiliates.
§ 3.    COMPENSATION AND BENEFITS
(a)    Base Salary. Executive’s base salary shall be $300,000 per year (the
“Base Salary”), starting as of the Effective Date, which Base Salary is (i)
payable in installments, in accordance with the Company’s standard payroll
practices and policies for senior executives, and (ii) subject to such
withholding and other taxes as required by law or as otherwise permissible under
such practices or policies.
(b)    Employee Benefit Plans. Executive is eligible to participate in the
employee benefit plans, programs and policies maintained by the Company in
accordance with the terms and conditions of such plans, programs and policies as
in effect from time to time.
(c)    Bonus. Beginning in 2015, Executive will be eligible for an annual bonus
(not to exceed 40% of Executive’s Base Salary) (the “Annual Bonus”) based on a
combination (as determined by the Board in its discretion) of the Company’s
achievement for each year of (i) the Company’s Free Cash Flow Budget, (ii) the
Company’s growth targets, and (iii) such other performance targets determined by
the Compensation Committee of Wingstop, Inc. “Free Cash Flow” means the
Company’s earnings before interest, taxes, depreciation, amortization, and
capital expenditures. The Free Cash Flow Budget and growth targets for each
fiscal year will be submitted by the Company’s management to the Board of
Directors of the Parent (the “Board”) and will be approved by the Board after
discussion with management, subject to any changes determined by the Board. The
Company’s performance against the annual Free Cash Flow Budget and growth
targets, for purposes of determination of the Annual Bonus, will be based upon
the Company’s audited financial statements. Payment of the Annual Bonus will be
subject to the terms of the Company’s annual executive bonus plan. For fiscal
year 2015 only, Executive will only be eligible to receive a pro-rata portion of
the Annual Bonus based on his start date. The pro-rata portion will be equal to
one half of the Annual Bonus target. For fiscal year 2015 only, Executive will
also be paid a signing bonus that is guaranteed and in the amount of $100,000
and will be paid upon Board approval concurrent with the payment of the Annual
Bonus. If Executive is no longer employed by the Company prior to the first
anniversary of the Effective Date, for any reason, Executive will repay to the
Company a portion of the 2015 bonus equal to $100,000, within five (5) business
days following written request from the Company.


The annual Free Cash Flow performance will be adjusted to take into
consideration earnings that result from extraordinary capital
expenditures/investments (i.e., those that are in excess of budgeted capital
expenditures taken into account in the Free Cash Flow Budget).






--------------------------------------------------------------------------------




(d)    Paid Time Off. Executive shall accrue up to 20 days of paid time off on a
pro rata basis during each successive one-year period in the Term. Accrued paid
time off shall be taken at such time or times in each such one-year period so as
not to materially and adversely interfere with the business of the Company and
in no event shall more than ten days of paid time off be taken consecutively
without approval by the Chief Executive Officer or the Board. Executive shall
have no right to carry over unused paid time off from any such one-year period
to any other such one-year period or to receive any additional compensation in
lieu of taking Executive’s paid time off.
(e)    Business Expenses. Executive shall be reimbursed for reasonable and
appropriate business expenses incurred and appropriately documented in
connection with the performance of Executive’s duties and responsibilities under
this Employment Agreement in accordance with the Company’s expense reimbursement
policies and procedures for its senior executives.
(f)    Moving Expenses. The Company will pay Executive a fixed amount equal to
$90,000, to cover any and all moving and transition expenses incurred by
Executive in connection with his relocation to Dallas, Texas (the “Reimbursement
Amount”). Payment of the Reimbursement Amount will be contingent upon Executive
providing the Chief Executive Officer written confirmation that Executive has
permanently relocated Executive’s primary residence to Dallas, Texas. Executive
has agreed that such will occur on or before October 1, 2015. Payment of the
Reimbursement Amount will be made, subject to applicable withholdings, on the
next payroll date following the Chief Executive Officer’s receipt of such
written confirmation. Executive will not otherwise be entitled to be reimbursed
for any expenses incurred in connection with his relocation, including moving
costs for all personal belongings, costs associated with visiting Dallas, Texas
(as needed), brokerage commissions on the sale of his existing home in Ohio, or
any other fees or expenses. If Executive is no longer employed by the Company
prior to the first anniversary of the Effective Date, for any reason, Executive
will repay the full Reimbursement Amount to the Company within five (5) business
days following written request from the Company.
 
§ 4.    TERMINATION OF EMPLOYMENT AND SEVERANCE
(a)    Right of Termination. The Company shall have the right to terminate
Executive’s employment at any time, and Executive shall have the right to resign
at any time, subject to the obligations and conditions contained herein.
(b)    Payments Upon Termination. Upon termination of Executive’s employment
with the Company for any reason, the Company shall pay to Executive on his last
day of employment with the Company all Base Salary earned by Executive through
his last day of employment, and any earned and payable (but as of yet unpaid)
Annual Bonus for the previous year.
(c)    Severance.
(1) If, following the first anniversary of the Effective Date and during the
Term of the Employment Agreement, the Company terminates Executive without
Cause, then, upon Executive’s Termination of Employment (as defined below), the
Company shall (in lieu of any other severance benefits under any of the Company
employee benefit plans, programs or policies) continue to pay Executive’s Base
Salary at the time of such termination for a period of twelve (12) months. Such
severance will be payable in equal bi-monthly installments in accordance with
the Company’s normal payroll practices, subject to such withholding and other
taxes as may be required or as otherwise permissible under the Company’s
practices or policies.
(2) The Company shall have no obligation to make any severance payments under §
4(c)(1) if (i) Executive violates any of the provisions of § 5 of this
Employment Agreement, (ii) Executive fails to relocate to Dallas, Texas on or
before October 1, 2015 and the Company has not otherwise extended the date for
relocation in a writing signed by the Chief Executive Officer; (iii) the Company
chooses not to renew this Employment Agreement either at the expiration of its
initial term or at any point thereafter, or (iv) Executive does not execute and
deliver (without revoking) to the Company a general release in form and
substance satisfactory to the Company of any and all claims he may have against
the Company, its parent, and their affiliates, including Roark Capital
Management, LLC (the “Release”), within five (5) days following Executive’s
Termination of Employment.
(3) Executive waives Executive’s rights, if any, to have the payments provided
for under this § 4(c) taken into account in computing any other benefits payable
to, or on behalf of, Executive by the Company.




--------------------------------------------------------------------------------




(4) Notwithstanding anything to the contrary in this Employment Agreement, if a
change of control of the Company occurs, neither the Company, Parent, nor any
acquirer of the Company or Parent will have any obligation to make severance
payments under this Section as a result of such change of control unless
Executive’s employment is terminated without Cause simultaneously with such
change of control.
(5) “Termination of Employment” means the date on which Executive’s “separation
from service” occurs within the meaning of § 409A of the Internal Revenue Code.
(6) The severance payments described in § 4(c)(1) shall commence within the
sixty (60) day period following the Executive’s Termination of Employment
provided the Executive executes the Release and the Release becomes effective
and irrevocable within such sixty (60) day period and provided, further, that if
such sixty (60) day period begins in one calendar year and ends in a second
calendar year, such payments shall be made or shall commence in the second
calendar year.
(d)    Termination by the Company for Cause or by Executive.
(1)    The Company shall have the right to terminate Executive’s employment at
any time for Cause, and Executive shall have the right to resign at any time.
(2)    If the Company terminates Executive’s employment for Cause or Executive
resigns, the Company’s only obligation to Executive under this Employment
Agreement (except as provided under § 4(g)) shall be to make the payments
required under § 4(b).
(e)    Cause. “Cause” shall exist if Executive (i) is indicted for, or pleads
guilty or nolo contendere to, a felony or, (ii) in the good faith determination
of the Board, (a) engages in gross neglect or willful misconduct; (b) breaches
Executive’s duties to the Company or Parent; (c) otherwise breaches in any
material respect any provision of this Employment Agreement or any other
agreement between Executive and the Company or Parent; (d) engages in any
activity or behavior, including substance abuse, that is or could be harmful to
the property, business, goodwill, or reputation of the Company or Parent; or (e)
commits theft, larceny, embezzlement, fraud, any acts of dishonesty, illegality,
moral turpitude, insubordination, or mismanagement; provided, however, that
Executive may not be terminated for "Cause" under (ii)(c) above unless Executive
fails to cure any such breach (if the Board determines that it is curable) to
the good faith satisfaction of the Board within 10 days after notice of the
breach; and provided further, that Executive shall only be entitled to one such
opportunity to cure under this Employment Agreement.
(f)    Termination for Disability or Death.    
(1)    Disability. The Company may terminate the Term if Executive is unable
substantially to perform Executive’s duties and responsibilities hereunder to
the full extent required by the Board by reason of a Permanent Disability, as
defined below. Executive shall upon his Termination of Employment by reason of a
Permanent Disability, be entitled to the following: (i) any amounts earned,
accrued or owing but not yet paid, which amounts shall be paid within thirty
(30) days following such Termination of Employment; and (ii) continued
participation, in accordance with the terms of such plans, in those employee
welfare benefit plans in which Executive was participating on the date of
termination which, by their terms, permit a former employee to participate. In
such event, the Company shall have no further liability or obligation to
Executive for compensation under this Employment Agreement. Executive agrees, in
the event of a dispute under this § 4(f)(1), to submit to a physical examination
by a licensed physician selected by the Board. For purposes of this Employment
Agreement, “Permanent Disability” has the same meaning as for purposes of the
Company’s permanent disability insurance policies which now or hereafter cover
the permanent disability of Executive or, in absence of such policies, means the
inability of Executive to work in a customary day-to-day capacity for six (6)
consecutive months or for six (6) months within a twelve (12) month period, as
determined by the Board.
(2)    Death. The Term shall terminate in the event of Executive’s death. In
such event, Executive’s estate shall be entitled upon Executive’s death to (i)
any amounts earned, accrued or owing but not yet paid, which amounts shall be
paid within thirty (30) days following such Termination of Employment; and (ii)
any other benefits to which Executive is entitled in accordance with the terms
of the applicable plans and programs of the Company. The Company shall have no
further liability or obligation under this Employment Agreement to Executive’s
executors, legal representatives, administrators, heirs or assigns or any other
person claiming under or through Executive.




--------------------------------------------------------------------------------




(g)    Benefits at Termination of Employment. Executive will have, upon
termination of his employment, the right to receive any benefits payable under
the Company’s employee benefit plans, programs and policies that Executive
otherwise has a nonforfeitable right to receive under the terms of such plans,
programs and policies (other than severance benefits), independent of
Executive’s rights under this Employment Agreement.


§ 5.    COVENANTS BY EXECUTIVE
(a)    The Company’s Property.
(1)    Executive, upon the termination of Executive’s employment for any reason
or, if earlier, upon the Company request, shall promptly return all “Property”
that had been entrusted or made available to Executive by the Company.
(2)    The term “Property” means all records, files, memoranda, reports, price
lists, customer lists, drawings, plans, sketches, keys, codes, computer hardware
and software and other property of any kind or description prepared, used or
possessed by Executive during Executive’s employment by the Company (and any
duplicates of any such property) together with any and all information, ideas,
concepts, discoveries, and inventions and the like conceived, made, developed or
acquired at any time by Executive individually or with others during Executive’s
employment that relate to the Company business, products or services.
(b)    Trade Secrets.
(1)Executive agrees that Executive will hold in a fiduciary capacity for the
benefit of the Company and will not directly or indirectly use or disclose,
other than when required to do so in good faith to perform Executive’s duties
and responsibilities, any “Trade Secret” that Executive may have acquired during
the term of Executive’s employment by the Company for so long as such
information remains a Trade Secret, unless Executive is required to do so by a
lawful order of a court of competent jurisdiction, any governmental authority,
or agency, or any recognized subpoena; provided, however, that before making any
disclosure of a Trade Secret pursuant to a such an order or subpoena, Executive
will provide notice of such order or subpoena to the Company to permit the
Company to challenge such order or subpoena if the Company, in its sole
discretion and at its expense, desires to challenge such order or subpoena or to
seek a protective order preventing further disclosure of the Trade Secret.
(2)The term “Trade Secret” means information, without regard to form, including
technical or non-technical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, or a list of actual or potential customers or suppliers
that are not commonly known or available to the public and which information (i)
derives economic value, actual or potential, from not being generally known to,
and not being generally readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use and (ii) is the subject
of reasonable efforts by the Company to maintain its secrecy.
(3)This § 5(b) and § 5(c) are intended to provide rights to the Company that are
in addition to, not in lieu of, those rights the Company has under the common
law or applicable statutes for the protection of trade secrets and Confidential
Information.


(c)
Confidential Information.

(1)    Executive while employed by the Company and after termination of such
employment for any reason shall, for so long as the information remains
Confidential Information, hold in a fiduciary capacity for the benefit of the
Company and shall not directly or indirectly use or disclose, other than when
required to do so in good faith to perform Executive’s duties and
responsibilities, any “Confidential Information” that Executive may have
acquired (whether or not developed or compiled by Executive and whether or not
Executive is authorized to have access to such information) during the term of,
and in the course of, or as a result of Executive’s employment by the Company
unless Executive is required to do so by a lawful order of a court of competent
jurisdiction, any governmental authority, or agency, or any recognized subpoena;
provided, however, that before making any disclosure of a Confidential
Information pursuant to a such an order or subpoena, Executive will provide
notice of such order or subpoena to the Company to permit the Company




--------------------------------------------------------------------------------




to challenge such order or subpoena if the Company, in its sole discretion and
at its expense, desires to challenge such order or subpoena or to seek a
protective order preventing further disclosure of the Confidential Information.
(2)    The term “Confidential Information” means any secret, confidential or
proprietary information possessed by the Company relating to its businesses that
is or has been disclosed to Executive or of which Executive becomes aware as a
consequence of or through Executive’s relationship with the Company, and is not
generally known to the Company’s competitors, including customer lists, details
of client or consultant contracts, the terms and conditions of this Employment
Agreement, current and anticipated customer requirements, pricing policies,
price lists, market studies, business plans, licensing strategies, advertising
campaigns, operational methods, marketing plans or strategies, product
development techniques or flaws, computer software programs (including object
code and source code), data and documentation, data base technologies, systems,
structures and architectures, inventions and ideas, past, current and planned
research and development, compilations, devices, methods, techniques, processes,
financial information and data, employee compensation information, business
acquisition plans and new personnel acquisition plans, which are not otherwise
included in the definition of a Trade Secret under this Employment Agreement.
Confidential Information shall not include any information that has been
voluntarily disclosed to the public by the Company (except where such public
disclosure has been made by the Executive without authorization) or that has
been independently developed and disclosed by others, or that otherwise enters
the public domain through lawful means.
(d)    Ownership of Work Product.
(1)    Executive acknowledges and agrees that Executive will be employed by the
Company in a position that could provide the opportunity for conceiving and/or
reducing to practice developments, discoveries, methods, processes, designs,
inventions, ideas, or improvements (hereinafter collectively called “Work
Product”). Accordingly, Executive agrees to promptly report and disclose to the
Company in writing all Work Product conceived, made, implemented, or reduced to
practice by Executive, whether alone or acting with others, during Executive’s
employment by the Company. Executive acknowledges and agrees that all Work
Product is the sole and exclusive property of the Company. Executive agrees to
assign, and hereby automatically assigns, without further consideration, to the
Company any and all rights, title, and interest in and to all Work Product;
provided, however, that this § 5(d)(1) shall not apply to any Work Product for
which no equipment, supplies, facilities, or trade secret information of the
Company was used and that was developed entirely on Executive’s own time, unless
the Work Product (i) relates directly or indirectly to the Company’s business or
its actual or demonstrably anticipated research or development, or (ii) results
from any work performed by Executive for the Company. The Company, its
successors and assigns, shall have the right to obtain and hold in its or their
own name copyright registrations, trademark registrations, patents and any other
protection available to the Work Product.
(2)    Executive agrees to perform, upon the reasonable request of the Company,
such further acts as may be reasonably necessary or desirable to transfer,
perfect, and defend the Company’s ownership of the Work Product, including (i)
executing, acknowledging and delivering any requested affidavits and documents
of assignment and conveyance, (ii) assisting in the preparation, prosecution,
procurement, maintenance and enforcement of all copyrights and/or patents with
respect to the Work Product in any countries, (iii) providing testimony in
connection with any proceeding affecting the right, title or interest of the
Company in any Work Product, and (iv) performing any other acts deemed necessary
or desirable to carry out the purposes of this Employment Agreement. The Company
shall reimburse all reasonable out-of-pocket expenses incurred by Executive at
the Company’s request in connection with the foregoing.
(e)    Non-Competition; Non-Solicitation.
(1)    While employed by the Company and for two (2) years following termination
of Executive’s employment for any reason, Executive will not, whether as an
employee, consultant, advisor, independent contractor, or in any other capacity,
 provide management or executive services, similar to those that Executive
provided to the Company or its affiliates at any time during the last
twenty-four (24) months (or such shorter period if less than twenty-four (24)
months) of Executive's employment with the Company, to or on behalf
of any Competing Business in the Territory regardless of where Executive is
physically located. For purposes of this Employment Agreement, the term
“Territory” means the United States, and the term “Competing




--------------------------------------------------------------------------------




Business” means any business that (i) owns, operates, develops or franchises a
restaurant (whether dine-in, take-out, home delivery or otherwise) or related
business which derives 20% or more of its gross revenues from the sale of any
combination of chicken wings, boneless chicken wings, chicken strips and any
other chicken product sold at a Wingstop location, and (ii) operates in any
state in which the Company has a franchised location or is operating a company
store (or has an executed development agreement or franchise agreement) as of
the last date of Executive’s employment. Executive acknowledges and agrees that
the Territory identified in this § 5(e)(1) is the geographic area in or as to
which he is expected to perform services or have responsibilities for the
Company and its affiliates by being actively engaged as a member of the
Company’s management team as SVP, President of International Operations during
his employment with the Company.
(2)    The foregoing restrictions shall not be construed to prohibit the
ownership by Executive of less than one percent (1%) of any class of securities
of any company which is a Competing Business or having a class of securities
registered pursuant to the Securities Exchange Act of 1934, as amended, provided
that such ownership represents a passive investment and that neither Executive
nor any group of persons including Executive in any way, either directly or
indirectly, manages or exercises control of any such company, guarantees any of
its financial obligations, consults with, advises, or otherwise takes any part
in its business, other than exercising Executive’s rights as a shareholder, or
seeks to do any of the foregoing.
(3)    While employed by the Company and for two (2) years following termination
of Executive’s employment for any reason, Executive shall not, on his own behalf
or on behalf of any person, firm, partnership, association, corporation or
business organization, entity or enterprise, directly or indirectly solicit
or attempt to solicit, with a view to or for the purpose of competing with the
Company or its affiliates in any  Competing Business, any customers or
franchisees of the Company or its affiliates with whom Executive had or
made contact in the course of Executive’s employment by the Company.
(4)    While employed by the Company and for two (2) years following termination
of Executive’s employment for any reason, Executive will not, directly or
indirectly, (i) solicit or attempt to solicit any potential franchisee with whom
Executive had material contact in the course of Executive’s employment with the
Company to enter into a franchise agreement with any other person, firm or
entity of a type generally similar to or competitive with the franchise
arrangements of the Company, or (ii) encourage any franchisee to terminate its
franchise relationship with the Company.
(5)    While employed by the Company and for two (2) years following termination
of Executive’s employment for any reason, Executive shall not, on his own behalf
or on behalf of any person, firm, partnership, association, corporation or
business organization, entity or enterprise, directly or indirectly, hire, or
solicit or attempt to solicit any officer, employee or independent contractor,
consultant or advisor of the Company or its affiliates with whom Executive had
contact in the course of Executive’s employment with the Company to terminate or
reduce his or her employment or business relationship with the Company or its
affiliates and shall not assist any other person or entity in such a
solicitation.
(6)    In return for your obligations and undertakings pursuant to this
Employment Agreement, including the obligations set forth in § 5, the Company
promises to provide you with certain of its trade secrets and/or confidential
information, and to provide you with specialized instruction and training, to
the extent such instruction, training, confidential information and/or trade
secrets are necessary for you to perform your duties for the Company.  You agree
that these promises, in addition to your employment or continued employment with
the Company, and the other promises contained herein are sufficient
consideration for your entering into this Employment Agreement.
(f)    Non-Disparagement.     Executive will not make any statement, written or
verbal, to any person or entity, including in any forum or media, or take any
action, in disparagement of the Company, the Board, or any of their respective
current, former or future affiliates, or any current, former or future
shareholders, partners, managers, members, officers, directors, employees,
franchisors or franchisees of any of the foregoing (each, a “Company Party”),
including negative references to or about any Company Party’s services,
policies, practices, documents, methods of doing business, strategies,
objectives, shareholders, partners, managers, members, officers, directors, or
employees, or take any other action that may disparage any Company Party to the
general public and/or any Company Party’s officers, directors, employees,
clients, franchisees, potential franchisees, suppliers, investors, potential
investors, business partners or potential business partners.




--------------------------------------------------------------------------------




(g)    Cooperation. Executive will cooperate with all reasonable requests by the
Company (or any affiliate of the Company) for assistance in connection with any
matters involving the Company (or any affiliate of the Company), including by
providing truthful testimony in person in any legal proceedings without having
to be subpoenaed.
(h)    Reasonable and Continuing Obligations. Executive agrees that Executive’s
obligations under this § 5 are obligations that will continue beyond the date
Executive’s employment with the Company terminates, regardless of the reason for
such termination, and that such obligations are reasonable and necessary to
protect the Company’s legitimate business interests. In addition, the Company
shall have the right to take such other action as the Company deems necessary or
appropriate to compel compliance with the provisions of this § 5, including
seeking injunctive relief.
(i)    Remedy for Breach. Executive agrees that the remedies at law of the
Company for any actual or threatened breach by Executive of the covenants in
this § 5 would be inadequate and that the Company shall be entitled to specific
performance of the covenants in this § 5, including entry of an ex parte,
temporary restraining order in state or federal court, preliminary and permanent
injunctive relief against activities in violation of this § 5, or both, or other
appropriate judicial remedy, writ or order, in addition to any damages and legal
expenses that the Company may be legally entitled to recover. Executive
acknowledges and agrees that the covenants in this § 5 shall be construed as
agreements independent of any other provision of this or any other agreement
between the Company and Executive, and that the existence of any claim or cause
of action by Executive against the Company, whether predicated upon this
Employment Agreement or any other agreement, shall not constitute a defense to
the enforcement by the Company of such covenants.
§ 6.    SECTION 409A COMPLIANCE
(a)    The Company and Executive agree that this Employment Agreement will be
administered and interpreted in good faith in a manner which is intended to
minimize the risk that Executive will be subject to tax under Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”), with respect to
any payments to be made or benefits to be provided to Executive by the Company
pursuant to the terms of this Employment Agreement, and the Company and
Executive agree to cooperate fully and in good faith with one another to seek to
minimize such risk.
(b)    Notwithstanding any other provision of this Employment Agreement, no
payments shall be made and no benefits shall be provided under this Employment
Agreement as a result of Executive’s termination of employment unless Executive
has a “separation from service” within the meaning of Section 409A in connection
with such termination of employment, and Executive and the Company acknowledge
and agree that a “separation from service” may come before, after or coincide
with any such termination of employment and that the payments otherwise to be
made at a termination of employment and that the benefits otherwise to be
provided at a termination of employment shall only be made or provided at the
time of the related “separation from service”. Furthermore, Executive and the
Company acknowledge and agree that all or any part of any payment to be made or
benefit to be provided to Executive during the 6 month and 1 day period which
starts on the date Executive has a “separation from service” (other than by
reason of Executive’s death) shall be delayed and then paid (in a lump sum
without interest) or provided (without interest) on the first business day which
comes 6 months and 1 day after the date of Executive’s “separation from service”
if the Company acting in good faith determines that (1) Executive is a
“specified employee” within in the meaning of Section 409A and (2) making such
payment or providing such benefit during such 6 month and 1 day period would put
Executive at risk for any taxes or penalties under Section 409A.
(c)    With respect to items eligible for reimbursement under the terms of this
Employment Agreement, (i) the amount of such expenses eligible for
reimbursement, or in kind benefits provided, in any taxable year shall not
affect the expenses eligible for reimbursement or in kind benefits to be
provided, in another taxable year, (ii) no such reimbursement or in kind benefit
may be exchanged or liquidated for another payment or benefit, and (iii) any
reimbursements of expenses shall be made as soon as practicable under the
circumstances but in any event no later than the end of the calendar year
following the calendar in which the related expenses were incurred.
(d)    The Company and Executive intend that each installment of payments and
benefits provided under this Employment Agreement shall be treated as a separate
identified payment for purposes of Section 409A and that neither the Company nor
Executive shall have the right to accelerate or defer the delivery of any such
payments or benefits if a determination is made in good faith that any such
acceleration or deferral would present a risk that Executive would be subject to
any tax under Section 409A.




--------------------------------------------------------------------------------




(e)    Executive acknowledges and agrees that nothing in this Employment
Agreement shall be construed as a covenant by the Company that no payment will
be made or benefit will be provided under this Employment Agreement which will
be subject to taxation under Section 409A or as a guarantee or indemnity by the
Company for the tax consequences to the payments and benefits called for under
this Employment Agreement including any tax consequences under Section 409A.
Finally, Executive agrees that Executive shall be the only person responsible
for paying all taxes due with respect to such payments and benefits.
§7    MISCELLANEOUS
(a)    Notices. All Notices and all other communications which are required to
be given under this Employment Agreement must be in writing and shall be deemed
to have been duly given when (i) personally delivered, (ii) mailed by United
States registered or certified mail postage prepaid, (iii) sent via a nationally
recognized overnight courier service, (iv) sent via facsimile to the recipient,
or (v) sent via e-mail to the recipient, in each case as follows:
If to the Company:    Stephen Aronson
Wingstop Restaurants Inc.
c/o Roark Capital Management
1180 Peachtree Street
Suite 2500
Atlanta, GA 30309
Telecopy No.: (404) 591-5201
saronson@roarkcapital.com


With A Copy To:    King & Spalding LLP
1180 Peachtree Street
Atlanta, GA 30309
Attention: William G. Roche
Telecopy No.: (404) 572-5133
broche@kslaw.com


If to Executive:    Larry D. Kruguer
145 North High Street #700
Columbus OH 43215
            
or such other address or addresses as either party hereto shall have designated
by notice in writing to the other party hereto.


(b)    No Waiver. Except for any notice required to be given under this
Employment Agreement, no failure by either the Company or Executive at any time
to give notice of any breach by the other of, or to require compliance with, any
condition or provision of this Employment Agreement shall be deemed a waiver of
any provisions or conditions of this Employment Agreement.
(c)    Applicable Law. This Employment Agreement shall be governed by the laws
of the State of Texas (except to the extent that its choice of law provisions
would call for the application of the law of another jurisdiction).
(d)    Other Agreements. This Employment Agreement replaces and merges any and
all previous agreements and understandings regarding all the terms and
conditions of Executive’s employment relationship with the Company and this
Employment Agreement constitutes the entire agreement of the Company and
Executive with respect to such terms and conditions. Executive acknowledges that
Executive is not obligated under any contract or other agreement that would
conflict with Executive’s obligations under this Employment Agreement and
Executive’s ability to perform Executive’s duties and responsibilities under
this Employment Agreement upon commencement of and during the Term.
(e)    Amendment. No amendment to this Employment Agreement shall be effective
unless it is both: (i) agreed to and signed by Executive and the Company, and
(ii) reviewed and approved by the Board.
(f)    Invalidity. If any part of this Employment Agreement is held by a court
of competent jurisdiction to be invalid or otherwise unenforceable, the
remaining part shall be unaffected and shall continue in full force and effect,




--------------------------------------------------------------------------------




and the invalid or otherwise unenforceable part shall be deemed not to be part
of this Employment Agreement. If any court construes any provision or portion of
this Employment Agreement to be unenforceable because of the scope or duration
of such provision, it is the intention of the parties that the court reduce or
reform the scope or duration to its greatest enforceable level.
(g)     Arbitration. The Company and Executive shall have the right to obtain
from a court an injunction or other equitable relief arising out of the
Executive’s breach of the provisions of § 5 of this Employment Agreement.
However, any other controversy or claim arising out of or relating to this
Employment Agreement, any alleged breach of this Employment Agreement, or
Executive’s employment by the Company or the termination of such employment,
including any claim as to arbitrability or any claims for any alleged
discrimination, harassment, or retaliation in violation of any federal, state or
local law, shall be settled by binding arbitration in Atlanta, Georgia in
accordance with the rules of the American Arbitration Association then
applicable to employment-related disputes and any judgment upon any award, which
may include an award of damages, may be entered in the state or federal court
having jurisdiction over such award.
(h)    Costs of Enforcement. Except as prohibited by applicable law, the
prevailing party in any action brought under this Employment Agreement,
including any action to enforce the provisions of § 5, any arbitration under §
7(g), or any action to enforce any arbitration award under § 7(g), shall be
awarded and the non-prevailing party shall pay the prevailing party’s attorneys’
fees and related expenses, and the non-prevailing party shall pay all
arbitration filing and administration fees as well as all fees and expenses of
the arbitrator. If a party files a claim and subsequently withdraws it, that
party will be considered the non-prevailing party for purposes of this § 7(h).
(i)    No Challenge. Notwithstanding any provision of this Employment Agreement
to the contrary, Executive covenants and agrees that Executive will not (i) file
any claim, lawsuit, demand for arbitration, or other proceeding challenging the
validity or enforceability of any provision of this Employment Agreement, or
(ii) raise, as a defense, the validity or enforceability of any provision of
this Employment Agreement, in any claim, lawsuit, arbitration or other
proceeding. Should Executive violate any aspect of this § 7(i), Executive agrees
(A) that, in the case of a breach of clause (i) of the preceding sentence, such
claim, lawsuit, demand for arbitration, or other proceeding shall be summarily
withdrawn and/or dismissed; (B) that Executive will pay all costs and damages
incurred by the Company and its Affiliates in responding to or as a result of
such claim, lawsuit, demand for arbitration, or other proceeding (including
reasonable attorneys’ fees), or such defense, as the case may be; (C) that
Executive will immediately forfeit any right to receive any severance payments
under § 4(c) of this Employment Agreement; and (D) that Executive will
immediately repay any such payments or distributions that were received by
Executive under §4(c) after the Termination Date.
(i)    Assignment. This Employment Agreement may not be assigned by Executive.
This Employment Agreement may be assigned by the Company, without Executive’s
consent, to (1) any affiliate of the Company, or (2) any other successor in
interest to the Company’s business and assets (whether by merger, sale of
assets, contribution of assets or otherwise). This Employment Agreement shall be
binding on and inure to the benefit of the Company and its successors and
assigns.
(j)    Interpretation. As used in this Agreement, the word “including” means
“including, without limitation” in each instance.


*    *    *    *    *




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and Executive have executed this Employment
Agreement in multiple originals to be effective on the Effective Date.
WINGSTOP RESTAURANTS INC.
 
EXECUTIVE
 
 
 
 
By:
/s/ Jay Young
 
/s/ Larry D. Kruguer
Name:
Jay Young
 
Larry D. Kruguer
Title:
General Counsel
 
 
 


 
 
Date:
May 29, 2015
 
Date: May 29, 2015





















[Signature Page to Employment Agreement]










